﻿It is a pleasure for me to speak for the first time from the rostrum of the United Nations as Minister for Foreign Affairs and Cooperation of the Government of National Union and Transition, which arose out of the Sovereign National Conference. I thus bear an historic responsibility to inform the international community of the conclusions of this great gathering of the vital forces of our nation.
I should like first to say how pleased I am personally, and on behalf of my delegation, to convey to Mr. Shihabi of Saudi Arabia our warm congratulations on his outstanding election to the presidency of the General Assembly of the United Nations at its forty-sixth session. By bestowing on him unanimously the weighty mission of guiding its work, the General Assembly wished to pay a tribute to his country, the Kingdom of Saudi Arabia, with which the Republic of the Congo, my country, maintains friendly relations. His election is also proof of the recognition by the Assembly of his outstanding qualities as a statesman and diplomat whose talent and experience provoke the admiration of all and augur well for the outcome of our work.
To his predecessor, Mr. Guido de Marco, Deputy Prime Minister and Minister for Foreign Affairs of Malta, we should like to express our thanks and gratitude for the wisdom, competence and effectiveness with which he presided over the meetings of the forty-fifth session of the General Assembly. The Congo, which was part of the General Committee of the General Assembly at that time, was able from that privileged position to appreciate his remarkably fresh approach to the activities of the Organisation, particularly with regard to its laborious reform process.
To the Secretary-General Mr. Javier Peres de Cuellar, I should like to reiterate our constant support and encouragement for his tireless efforts for peace. He welcome his dynamic work at the head of the Organisation, which today has seen restored its prestige, validity and credibility, which lie at the basis of great works.
With the admission of the People's Democratic Republic of Korea, the Republic of Korea, the Baltic Republics of Lithuania, Estonia and Latvia, the Republic of the Marshall Islands and the Federated States of Micronesia to membership of our Organization, the role of the United Nations in international affairs has been further strengthened. We welcome with joy and pride this event which is a new and striking illustration of the irreversible march of the United Nations towards its goal of universality.
The work of the forty-sixth session is taking place at a further decisive turning-point for the Organization. There is no more eloquent argument in this respect than the successful mobilization over the past few years of collective action for the settlement of certain disputes which have long been deadlocked and which have been placed before the United Nations. This refurbished image is the result of the disappearance of cold-war antagonisms and the bipolarisation of international relations - a bipolarisation which had immobilised the United Nations for four decades.
The adoption of a settlement plan for the Iran-Iraq conflict and, among other successes, the settlement of the complex question of Namibia and the simultaneous withdrawal of foreign troops from Namibia and Angola, have made it possible for the United Nations to be considered as an actor worthy of confidence on the international scene.
There is general agreement that progress has also been made as regards the situations in Afghanistan, Cambodia, El Salvador and Western Sahara. The functioning and ability of the Organisation, moreover, have been crucial in the process that put an end to Iraq's invasion of Kuwait. However, we could not fail to note that the outbreak of hostilities in the Gulf showed that the Security Council authorized coercive action, not as provided for in Article 42 and succeeding Articles of Chapter VII of the Charter, but on the basis of an international coalition.
The fact remains that, with the involvement of the five permanent members of the Security Council, the United Nations determined a favourable outcome of this war. The central role it was destined to play by the founding fathers regarding international peace and security has thus been brought to the forefront. The world, already more than a year into the last decade of the twentieth century, is caught up in a turmoil of spectacular upheavals unforeseen by mankind, despite its fertile imagination.
The international community lived through 50 years of certainty, when order reigned in Eastern Europe, but six years of perestroika have upset the balance. This happened first in the Soviet Union, where many citizens gradually shed their fear and rediscovered the courage to discuss and criticise, and also to display renewed nationalist outbursts or to have dreams of identifying their peoples with Western development models.
This new Soviet revolution spread to Eastern Europe, awakening the profound and legitimate aspirations to freedom of many peoples long bundled up together under the Communist regime. Democracy and human rights have been progressively affirmed wherever authoritarianism, dictatorship, a one-party political system and arbitrariness once stifled fundamental freedoms.
Members will not be surprised to hear me state a bold opinion about the democratic wind that is blowing through Africa and in particular the Republic of the Congo. It is true that some of the changes that have occurred, which have established dialogue and democratic debate in many African States, remain dependent on international pressures and the major international financial institutions, both as investors and bilateral partners. However, we should not underestimate internal factors and conditions.
International opinion is aware of the special mechanism in Africa of the national conference, which has made it possible to implement, with variations for each country and each people, the general outline of the democratic process flourishing elsewhere. My country, the Republic of the Congo, is part of the great movement that is today sweeping Africa, Asia and Central America; it held its own sovereign National Conference, a fraternal forum, lasting 105 days, attended by 1,200 representatives of all the nation's driving forces and people of good will. The Conference was held in Brazzaville from 25 February to 10 June this year, in the presence of foreign observers.
There was a democratic debate, with contributions by political parties born of political liberalisation, professional associations, organisations of young people and women, scientific societies, religious groups, former Heads of State and other national notables - in brief, the vital forces of the Congolese nation, moved by their common destiny, in a national upsurge. That debate was complete and decisive, but typical of the African type of debate, which combines the virtue of dialogue with the wisdom of compromise.
Having taken stock in all areas, the National Conference, in full sovereignty, concluded that administration by the one-party political system had failed, and it adopted a fundamental law which constitutes a provisional Constitution for the Republic for a transitional period of 12 months.
The fundamental law provides for a tripartite division of constitutional powers, in the Congolese style of coexistence. The President of the Republic, who represents the nation, is the Head of State. But his powers have been reduced. In particular, the President of the Republic exercises the diplomatic competences of the State.
The Prime Minister, Head of Government, is elected by the National Conference. This is a first in our political history. His position is also strengthened by devolution to him of the important functions of Head of the Armed Forces.
With regard to legislative aspects, a Higher Council of the Republic has been set up, with power to follow up the decisions of the National Conference. The Higher Council of the Republic can overturn the Government by passing a motion of censure. The powers of the judiciary, independent of the executive and the legislature, rests with the Supreme Court and other national courts, under the control of the High Council of the Judiciary. It should also be noted that we have established a High Court of Justice, which will pass judgement if any crimes and offences are committed by members of the Higher Council of the Republic and members of the transitional Government. The President of the Republic can be brought before that body if accused of high treason.
The National Conference also produced a number of national charters of rights; it adopted a charter of rights and freedoms guaranteeing each citizen the right to material well-being and offering a legal framework for this moral and spiritual development.
Moreover, we had the foresight to include in the fundamental law a provision concerning civil disobedience in the event of any individual or group of individuals seizing power by force. The latest political developments in the Soviet Union and Haiti confirm that we were right to look ahead in that way. He also agreed on a charter of national unity. That was the first step we had to take. The most difficult phase, that of implementing those rights, has only just begun.
The range of significant measures taken by the sovereign National Conference includes a timetable for elections, which will begin in November this year with the holding of a constitutional referendum and end with presidential elections next June, the proposed end of the transitional period. Local and parliamentary elections are scheduled for January to March next year. Implementing this timetable will lay the foundations for democratic life in the Congo.
I must again draw the Assembly's attention to two types of measures taken by my country's National Conference, which some observers emphasised was the longest exercise of its kind in Africa.
First, we are preserving the symbols of the Republic. The Conference re-adopted the first symbols used at the time of the Congo's proclamation of independence in Brazzaville in I960. That makes it possible for us to revive the dream of building a fraternal Congolese nation, united in working for economic and social progress. Thus the People's Republic of the Congo, my country, has again become the Republic of the Congo.
The national emblem is the rectangular tricolour flag - green, yellow and red. The national anthem is "La Congolaise", and the Republic's motto has again become "Unity, work, progress".
National independence, peace, friendship and good-neighbourliness, as well as respect for the principles of non-alignment, remain the foundations of the foreign policy of the Republic of the Congo. We base ourselves on these principles in order to establish links of cooperation with all the nations of the world that love peace and are working in harmony with the purposes and principles of the United Nations Charter.
Those principles guide the humanitarian action of the Republic of the Congo, a land of peace and hospitality, which, despite its economic and financial difficulties, has done everything possible, in cooperation with other countries, to facilitate the repatriation to their countries of origin of many foreign nationals following recent events in our subregion.
The success of that operation was made possible by the climate of peace that reigns in my country and the political maturity of our people who, following the sovereign National Conference understand, thanks to the process of democratisation under way, the need for peoples that love democracy and freedom to support each other. I should like to take this opportunity to appeal to the international community to give its support to the young democracies of Africa - for man cannot live by democracy alone; he must also have bread, clothing and housing. While it is certainly true that to have bread one must first have freedom, democracy is not the end of the process of social and economic development. This is one of the most urgent problems of international cooperation. While it is indisputable that democracy is a point of departure and a sine qua non for development, it cannot take root and flourish in an environment of mass poverty where persistent economic degradation and social decay suggest to some that the African continent is doomed to a certain destiny.
The economic and financial crisis that my country is going through was at the centre of the concerns of the national sovereign Conference. Consideration of the economic agenda led to the conclusion, inter alia, that over the last few years there has been a marked deterioration in the budgetary situation, exacerbated by the debt-servicing burden, which has become unbearable. This is the heritage bequeathed to us by one-party management - an economy bled dry. Thus it has been decided to assign to the transition Government the task of drawing up and implementing  programme of stabilization and economic recovery, within which an improvement in public finance and a restructuring of the economy and of the banking system are priority objectives.
The implementation of the reforms that have been advocated, whose social cost can already be measured, calls for commitment on our part, and their application calls for perseverance. However, in an international economic environment tilting towards depression, and, above all, without external support, particularly the support of the international community, our efforts alone cannot bear the fruits that we hope for. It should be stressed that the political liberalization that is under way in my country quite naturally calls for the adoption of a similar policy of economic liberalization. The Government of Transition and National Unity of the Congo intends to revive private initiative through incentive Measures, such as the adoption of a new code of investment to promote the development of the private sector at the national and international levels, as well as foreign investment. Indeed, we have chosen liberalisation and privatisation as elements in the process of re-launching our economy - notably through private investment, to the advantage of small and medium-sized industries, agriculture, trade and crafts.
Concern in Africa is merely a reflection of the economic and social crisis affecting all developing countries. The scope of indebtedness, which has become stifling, continues to hamper all efforts at economic recovery, and these are further inhibited by net negative financial flows. So far as the African countries are concerned, the holding of an international conference on African external debt deserves greater interest on the part of the international community. Moreover, my country is very concerned about the persistence of the combined effects of the deterioration in terms of trade and the constant fall in export earnings caused by unprecedented fluctuations in the prices of commodities on which the African economies in particular depend. This is why we are placing all our hopes in a rapid and favourable outcome to the negotiations of the Uruguay Round with a view to achieving an open, multinational trade system that is more just and more equitable.
From the viewpoint of interdependence, I am convinced that we should envisage a solution to this crisis, which is raging in most of the developing countries. The General Assembly's Declaration on International Economic Cooperation - in particular on the recovery of growth and development in developing countries, together with the International Development Strategy -
offers, in this respect, an ideal framework for cooperation. Moreover, South-South cooperation - an indispensable complement - should decisively direct developing countries towards collective autonomy aimed at reducing the marginalization of their economies, which is perpetuated by an unfair world economic order. The establishment of an African common market meets this concern and is also a necessity, for it is certain that the coming decades will mark a new era of cooperation based on relations between the great subregional economic groups.
The position that the question of the environment now occupies on the international agenda is an expression of the international community's growing awareness of the risks resulting from degradation of our natural surroundings. Today there is agreement that the depletion of the ozone layer, global warming and climate changes are disasters. Likewise, deforestation, the erosion of arable land, pollution of water and of the atmosphere and impoverishment of flora and fauna are helping to disrupt the balance of ecosystems. In this respect, management of the environment remains a priority question demanding that States act and cooperate closely. Our economic policies must ensure long-term management of the resources of our planet and safeguard the interests of present and future generations.
Placing great hopes in strengthened multilateral action, and taking into account the interdependence between environment and development and the integration of ecological considerations into national economic programmes and policies, the Congo has provided itself with an additional law on the environment - Ho. 03/91 of 23 April 1991 - which proposes that the requirements for development and for the protection of the environment be reconciled. It envisages the establishment of a fund for the protection and preservation of fauna and flora and of marine and river resources against installations that are dangerous and constitute a health hazard, and for management and development of urbanism.
We hope that the United Nations Conference on Environment and Development, which is to take place in Brazil in June 1992, will be a major event and will make the future of mankind more secure. He hope that the outcome will be favourable and that the Conference will make it possible for us to establish real development contracts - and not simply through assistance - between North and South, so that the ecological balance of the planet may be preserved.
My country is pleased at the positive political changes in South Africa, where the legal foundations of apartheid have finally been abolished. The repeal of these legal pillars of apartheid, together with the other measures that have followed, seems, finally, to have involved this country in an irreversible process. However, it would be premature to ease international pressure so long as no real qualitative change has been secured and so long as a non-racial, united and democratic society has not been established.
As for the Middle East, my country is convinced that the situation in this sensitive region of the world requires a comprehensive settlement. Thus we attach particular importance to the inclusion of the Palestinians in any process aimed at establishing a lasting peace between Israelis and Arabs. That is why my country supports the idea - initiated by the United States Government - of a conference on peace in the Middle East. We invite the international community to work along these lines in order that a definitive settlement of this question may be achieved.
As regards arms control and disarmament, the Congo welcomed with profound satisfaction the progress made with the signing, in November last year, of the Treaty on Conventional Armed Forces in Europe and the signing, in July this year, of the Soviet-American agreement on the reduction, by 30 per cent, of strategic arsenals. We hope that this tangible progress will be substantially expanded, with a view to Maintaining and strengthening global agreements relating to the proliferation of weapons of mass destruction, including nuclear, chemical and biological weapons, missiles and other armaments.
We should like to express our pleasure at the measures in this context announced recently by the President of the United States. These measures have met with a favourable response throughout the world, particularly among the great nuclear Powers, and thus the trend towards halting the arms race - a symbol of the cold war - has been strengthened. We feel that the time has come to use the peace dividends for development. However, we must see to it that the progress that has been achieved does not promote the expansion of trade in other kinds of weapons, which create misfortune for countries in the third world.
The United Nations is now confirmed as the universal instrument of peace and International cooperation. Me assess that universal dimension not only in terms of the increased number of Member States but also in terms of the vitality and effectiveness with which it defends the values, principles and purposes it is universally recognised as holding. But the Organisation must adapt to the rapid changes that are transforming the world so as to meet the challenges of the final decade of the twentieth century as we turn to those of the next millennium.
The restored climate of peace and dialogue undoubtedly inspires hope about the future of international relations. Let us hope that this new era, devoted to world peace, will first and foremost engender conditions favouring sound, fraternal international cooperation based on mutual assistance and solidarity.
